                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

CHESTER LEE MINOR, #0497713                     §

VS.                                             §                CIVIL ACTION NO. 6:19cv251

DIRECTOR, TDCJ-CID                              §
               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Chester Lee Minor, a former prisoner within the Texas Department of Criminal

Justice (TDCJ), proceeding pro se and in forma pauperis, filed this petition for writ of habeas

corpus under 28 U.S.C. § 2254 seeking release onto mandatory supervision. The cause of action

was referred to the United States Magistrate Judge, the Honorable K. Nicole Mitchell, for findings

of fact, conclusions of law, and recommendations for the disposition of the petition.

       On December 30, 2019, Judge Mitchell issued a Report (Docket no. 7), recommending

that Petitioner’s federal habeas petition be denied as moot because he has been released from

imprisonment. She also recommended that Petitioner be denied a certificate of appealability sua

sponte. A copy of this Report was sent to Petitioner at his address, with an acknowledgment

card. To date, however, no objections to the Report have been filed.

       Because objections to Judge Mitchell’s Report have not been filed, Petitioner is barred

from de novo review by the District Judge of those findings, conclusions, and recommendations

and, except upon grounds of plain error, from appellate review of the unobjected-to proposed

factual findings and legal conclusions accepted and adopted by the district court. Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).




                                                1
       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct.

See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918, 109

S.Ct. 3243 (1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge (Docket No. 7) is

ADOPTED as the opinion of the Court. Further, it is

       ORDERED that Petitioner’s federal habeas petition is DENIED as moot. Petitioner is

DENIED a certificate of appealability sua sponte. Finally, it is

       ORDERED that any and all motions that may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 28th day of January, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
